COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Bumgardner


JAMES W. PEACH, JR.
                                                MEMORANDUM OPINION *
v.   Record No. 1706-97-2                           PER CURIAM
                                                 DECEMBER 23, 1997
TALLEY SIGN COMPANY
AND
TRANSPORTATION INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Matthew H. Kraft; Rutter & Montagna, on
           brief), for appellant.

           (Jennifer G. Marwitz; Law Offices of Roya
           Palmer, on brief), for appellees.



     James W. Peach, Jr. (claimant) contends that the Workers'

Compensation Commission erred in denying his claim for an award

of permanent partial disability benefits on the ground that he

failed to prove that his permanent vision loss was causally

related to his compensable January 25, 1994 injury by accident.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proving a causal connection between his
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
vision loss and his compensable injury by accident, the

commission's findings are binding and conclusive upon us.   See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

     In denying claimant's application, the commission found as

follows:
                In his de bene esse deposition of
           April 24, 1996, Dr. [John W.] Dickerson
           stated that he believed the claimant suffered
           a trauma to the left eye, causing blood
           vessels that service the optic nerves to
           hemorrhage, causing the vision loss.
           However, he testified that he would have
           expected to find observable residua or
           pathology within, or on parts of the
           claimant's cornea or optic nerve, and he
           found none. When asked about whether he
           thought damage between the optic nerve and
           the retina caused the vision loss, Dr.
           Dickerson explained, "I don't know for sure
           what happened to Mr. Peach. That's what
           frustrates me."
                   *   *    *    *    *    *    *

                In considering Dr. Dickerson's opinions
           as a whole, it is apparent that he assumes
           the accident caused the loss of visual
           acuity, only because there is little else to
           explain it. See, e.g., April 5, 1995 letter
           ("I can only assume that this was caused by
           his injury"). In his deposition, he offered
           explanations as to what may have caused the
           loss of vision, but saw no residual effects
           normally expected to be found in such a case.


The commission also noted that Drs. S. Talegaonkar and W. Richard

Jeter, who treated claimant during 1994, did not believe at that

time that claimant's eye problems were related to his compensable

injury.




                                 2
     The commission's factual findings are supported by the

record.   In light of the opinions of Drs. Talegaonkar and Jeter

and the speculative nature of Dr. Dickerson's opinions, the

commission, as fact finder, was entitled to conclude that

"[g]iven the evidence as a whole, we find that the claimant has

failed to prove by a preponderance of the evidence that his

vision loss is causally related to the January 25, 1994

accident."   "Medical evidence is not necessarily conclusive but

is subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 215 (1991).

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained his burden of proof.

Accordingly, the commission's findings are binding and conclusive

upon us on appeal.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                 3